595 So. 2d 1045 (1992)
Selma R. JOSEPHSON, Appellant,
v.
Ronald BOWERS, Appellee.
No. 91-0205.
District Court of Appeal of Florida, Fourth District.
March 11, 1992.
Gail Leverett of Kubicki, Draper, Gallagher & McGrane, P.A., Miami, and Hill, *1046 Neale & Murphy, West Palm Beach, for appellant.
Kim Cocalis and Kimberly Whitaker of Weaver, Kuvin & Weaver, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
The appellant claims error in the trial court's refusal to order a new trial after the jury returned a verdict finding no permanent injury, but awarding appellee damages for past and future loss of income. We agree with appellant that the verdict is inconsistent with the legal requirement in Florida that there be permanent injury before a defendant may be held liable for future loss of income and other future damages in a personal injury claim. Hubbs v. McDonald, 517 So. 2d 68 (Fla. 1st DCA 1987). Our conclusion on this issue moots the other claims on appeal.
Since there is no assertion of error in the jury's finding of negligence, we reverse and remand for a new trial on the issues of the permanency of any injuries sustained and on damages.
ANSTEAD, LETTS and DELL, JJ., concur.